Plaintiff in error, George Ward, was convicted at the July, 1913, term of the county court of Pittsburg county, on a charge of having the unlawful possession of intoxicating liquor with the intent to sell the same, and his punishment fixed at a fine of $75 and imprisonment in the county jail for a period of thirty days. Judgment was pronounced by the trial court on the 25th day of August, 1913. No order was made at the time extending the sixty days allowed by the statute within which the appeal should be perfected in this court. The appeal was not filed here until the 27th day of August, 1913, more than sixty days subsequent to the rendition of the judgment. The Attorney General has filed a motion to dismiss the appeal on the ground that the same was not perfected within the time allowed by the law. The motion was well founded and is sustained. The appeal is dismissed.